DETAILED ACTION
	
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a controller programmed to control the state of the at least one control input so that the plurality of phase shifters drives the phased array antenna such that a beam of RF energy emanates from the phased array antenna and sweeps through a volume positioned in front of the phased array antenna, the volume having an outer boundary with an area A, wherein the beam has an area B, an irradiance flux density D, and a speed V, all measured at the outer boundary and in combination with the remaining claimed limitations.
Claim 14 is allowable over the art of record because the prior art does not teach   a controller programmed to control the state of the at least one control input so that the plurality of phase shifters drives the phased array antenna such that a beam of RF energy emanates from the phased array antenna and sweeps through a volume positioned in front of the phased array antenna, the volume having an outer boundary, wherein the beam has a total power of Pb, a width in the scanning direction of Wb, and a sweep velocity of V, all measured at the outer boundary and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Hyde, Adams, Yung, Matthews, Chen, Obara and Steinberg are cited as of interested and illustrated a similar structure to an apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845